Case 3:19-cv-02561-WHO Document 107-4 Filed 09/11/20 Page 1 of 3




           EXHIBIT C
               Case 3:19-cv-02561-WHO Document 107-4 Filed 09/11/20 Page 2 of 3




Statement on WTO Dolphin Safe Tuna Ruling
By admin, May 31, 2012



NFI is the leading seafood trade association in the United States and represents Bumble Bee, Chicken of the Sea and StarKist




Household tuna brands Bumble Bee, Chicken of the Sea and StarKist are disappointed in the World Trade Organizations (WTO) appeals
court ruling because it is likely to create consumer confusion about whether or not their products continue to be dolphin safe. The three
U.S. brands want to reassure consumers they have no reason to be concerned that their companies are wavering in their commitment to
providing dolphin safe tuna as a result of this ruling. These companies do not and will not utilize tuna caught in a manner that harms
dolphins. Providing consumers with sustainable and dolphin safe tuna remains a top priority.




                                                                  ###




                                                           Latest News
    Trade & Commerce
    National Fisheries Institute Statement on Opening the EU Market to U.S. Lobster

                   Health
                   Reporting on Microplastics in Seafood Needs Perspective


    National Fisheries Institute Statement on the Rescheduling of the 2021 Global Seafood Market Conference


    Foodservice Associations Applaud Introduction of Providing Liquidity for Uncollectible Sales (PLUS) Act


    Robert DeHaan Appointed to U.S. Trade Advisory Committee
                 Case 3:19-cv-02561-WHO Document 107-4 Filed 09/11/20 Page 3 of 3


Street Address                 Utility
National Fisheries Institute   Contact Us
7918 Jones Branch Dr. #700     Members Portal

McLean, VA 22102




                                         2020 National Fisheries Institute. All Rights Reserved.
